Citation Nr: 9922109	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-45 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative duodenal 
ulcer disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




INTRODUCTION

The veteran served on active duty from  December 1973 to 
December 1978.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

Manifestations of the veteran's service-connected duodenal 
ulcer disease include sweating, circulatory disturbances, 
diarrhea, anemia, and weight loss.


CONCLUSION OF LAW

The criteria for a 40 percent rating for postoperative 
duodenal ulcer disease, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7308 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal a diagnosis of 
duodenal ulcer disease in 1978.  Subsequent to service 
discharge, the veteran was hospitalized in 1980 for a high-
grade gastric outlet obstruction, as well as a duodenal 
peptic ulcer with an ulcer crater measuring 8 by 13 
millimeters, with a moderate narrowing in the region of the 
pyloric canal.  Thereafter, the veteran underwent a 
hemigastrectomy and vagotomy for duodenal ulcer disease with 
multiple complications including avulsion of the ampulla of 
Vater followed by pancreatitis, severe acute respiratory 
distress syndrome, septic shock necessitating a ventilator 
for over a month and multiple operations.  In 1983, the 
veteran complained of hot flashes, cold sweats, weakness, 
shaking, and nausea from 1 to 2 hours after eating.  He also 
stated that he became exhausted easily.  The veteran did not 
complain of diarrhea and reported that his weight was stable.  
In 1984, the veteran stated that he had a good appetite and 
ate very well.  He reported no diarrhea or tarry stools.  An 
upper gastrointestinal series showed a moderate amount of 
fluid retained in the stomach pouch, with the esophagogastric 
junction area appearing normal.  The stomach was noted as 
emptying slowly through an anterior gastrojejunostomy.  The 
impression on examination at that time was a subtotal gastric 
resection with Billroth II anastomosis.  

In June 1995, the veteran was admitted to a VA hospital with 
complaints of a two month history of weakness and general 
malaise.  The month previous to admission, the veteran 
developed swelling in the bilateral lower extremities which 
resolved.  Approximately two weeks prior to admission, he 
developed constant abdominal pain, periumbilical to inguinal 
in location.  He developed changes in his stools, noted as 
color, floating, broken up, and milky fluid, which were 
difficult to flush with an oily sheen on the water.  The 
abdominal pain was unchanged by eating.  Hospital laboratory 
results showed anemia.  An abdominal computerized tomography 
scan revealed status post partial gastrectomy with 
anastomosis most consistent with a Billroth II, mildly 
prominent gastric renal folds in the region of the 
anastomosis, mildly dilated tubular structure most suggestive 
of proximal common bile duct with no stones see, one 
millimeter left renal calculus, moderate splenomegaly, and 
shoddy retroperitoneal adenopathy.  

A VA examination conducted in June 1996, the veteran reported 
no heartburn, no vomiting, dysphagia, and no bleeding.  He 
stated that his appetite was poor, but his weight was stable.  
The veteran was noted as 6'1" in height, and weighed 147 
pounds.  Tenderness in the left side of the lower abdomen was 
found.  The diagnoses included status post Billroth II 
resection of the stomach, gastritis in partial resection of 
the stomach, status post re-laparotomy for subphrenic 
abscess, anemia, hepatosplenomegaly, and bile duct 
dilatation.

In November 1996, a VA examination reported that the veteran 
did not have heartburn, vomiting, and very seldom nausea.  
Hiccups were noted as occurring relatively often.  His 
appetite was noted as poor, although the veteran stated that 
he had gained approximately 6 pounds.  His bowel movements 
were irregular with constipation, followed by soft, loose 
stools.  Bleeding was not indicated.  Night sweats were 
reported.  The veteran's weight was reported as 158 pounds.  
Pain in the mid-upper abdomen on pressure was noted.  The 
spleen could not be felt, but the liver was enlarged "one or 
two fingers."  The diagnoses included irritable bowel and 
post gastrectomy diarrhea.  

VA outpatient treatment records from 1995 to 1996 indicate 
continuing treatment for the veteran's service-connected 
stomach disorder.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records and VA outpatient, 
hospitalization, and examination reports have been included 
in his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
The average impairment is set forth in the VA's SCHEDULE FOR 
RATING DISABILITIES, codified in C.F.R. Part 4 (1998), which 
includes diagnostic codes that represent particular 
disabilities.  The pertinent diagnostic codes and provisions 
will be discussed below as appropriate.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet.App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1998).  Minor weight loss 
or greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (1998).

38 C.F.R. § 4.113 (1998) states that there are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (1998).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, and 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  38 C.F.R. § 4.114 (1998).  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.

A vagotomy with pyloroplasty or gastroenterostomy with 
recurrent ulcer with incomplete vagotomy warrants a 20 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7348 
(1998).  With symptoms and a confirmed diagnosis of alkaline 
gastritis, or of confirmed persisting diarrhea, a 30 percent 
rating is warranted.  Id.  Demonstrably confirmed 
postoperative complications of stricture or continuing 
gastric retention warrants an evaluation of 40 percent.  Id.  

Duodenal ulcer is also rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998), which provides a 20 percent 
evaluation for moderate symptomatology manifested by 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  A 40 percent evaluation is assigned for 
moderately severe ulcer symptomatology. T his is seen as less 
than severe, but with an impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.

The veteran's postoperative residuals of peptic ulcer disease 
have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 
7308, which covers postgastrectomy syndromes.  The rating 
schedule provides that such conditions will be rated as 20 
percent disabling when mild with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations, and rated as 40 
percent disabling when moderate, with less frequent episodes 
of epigastric disorders than required for a 60 percent 
rating, with characteristic mild circulatory symptoms after 
meals, but with diarrhea and weight loss.  Id.  A 60 percent 
rating requires the condition to be severe, associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  Id. 

The medical evidence demonstrates that over the past few 
years the veteran's weight has remained stable, although it 
has been reported that his appetite is poor and he is thin 
for his build.  The veteran has complained of irregular bowel 
movements and diarrhea.  In 1995, the veteran was 
hospitalized due to severe anemia and signs of a total 
absence of the B12 vitamin.  In the instant case, 
symptomatology associated with the veteran's 
service-connected digestive disorder do not necessarily 
appear after meals; however, sweating, circulatory 
disturbances, diarrhea, anemia, and weight loss due to poor 
appetite have been shown.  The medical evidence does not 
clearly show that the veteran has each and every one of the 
findings listed for a 40 percent rating under Diagnostic Code 
7308, but such is not required for a higher rating as long as 
there are sufficient characteristic findings to identify the 
degree of disability from the condition.  38 C.F.R. § 4.21.

After a review of all the evidence, the veteran's 
postgastrectomy syndrome more nearly approximates a moderate 
(40 percent) than a mild (20) disability within the meaning 
of Code 7308, and thus the higher rating will be assigned.  
38 C.F.R. § 4.7.  For these reasons, an increased rating, to 
40 percent, is granted for the veteran's postoperative 
duodenal ulcer disease.  As the anemia is not chronic and 
improvement is shown with treatment, a rating of 60 percent 
is not for assignment.


ORDER

An increased rating for postoperative duodenal ulcer disease 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

